 KNICKERBOCKER MANUFACTURING COMPANY, INC.507If a majority of the employees in the voting group vote for thePetitioner, they shall be deemed to constitute a part of theexisting production and maintenance unit, and the Regional Di-rector will issue a certification of results of election to sucheffect.5.A question was raised at the hearing involving the eligi-bility of 3 analysts (Savage, Hutkai, and Miller) who had beensevered from the Employer's payroll. These employees wereheld by the Board to have been discriminatorily discharged.5Although the Board's decision in the unfair labor practice caseis before a United States court of appeals for enforcement, wefind, in accordance with precedent,that the Board's decision inthat proceeding is binding upon the Employer unless and until itis set aside by a court of competent jurisdiction.6 We thereforefind that the employees in question are eligible to vote in theelection.[Text of Direction of Election omitted from publication.]5Ohio Ferro Alloys Corporation, 104 NLRB 542.6See StationersCorporation, 97 NLRB 601.KNICKERBOCKER MANUFACTURING COMPANY,INC.andAMALGAMATED CLOTHING WORKERS OF AMERICA, CIO,Petitioner.Case No. 15-RC-925. December 23, 1953SUPPLEMENTAL DECISION AND ORDERPursuant to a Decision and Direction of Election issued bythe Board on June 3, 1953, 1 an election by secret ballot wasconducted orr June 12, 1953, under the supervision of theRegional Director for the Fifteenth Region among the produc-tion and maintenance employees at the Employer's West Point,Mississippi,plant.Upon completion of the election, thepartieswere furnished with a tally of ballots which showedthat of approximately 357 eligible voters, 345 cast valid ballots,of which 143 were for, and 202 against, the Petitioner.On June 18, 1953, the Petitioner filed timely objections toconduct allegedly affecting the results of the election. In ac-cordance with the Rules and Regulations of the Board, theRegional Director conducted an investigation and, on September4, 1953, issued and served on the parties his report on objec-tions, in which he recommended that some of the objections besustained and others overruled, and that the Board set asidethe election and direct a new election. Thereafter the Employerfiled exceptions to the Regional Director's report in which itmoved that the Board overrule the Regional Director andcertify theresultsof the election.'Not reported in printed volumes of Board Decisions.107 NLRB No. 111 508DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Petitioner,in substance,alleges that the Employer in-terfered with the free choice of a bargaining representative byannouncing just before the election an improved vacation plan,and a paid holiday plan whereas none existed before, and bythreatening in its June 10 and 11 letters to the employees that,if they voted for the Petitioner,they would suffer economic loss.The pertinent facts are these: 2In mid-February 1953, thePetitioner began to organize among the employees of the Em-ployer'sWest Point plant and -in March it began distributingorganizational literature.By a letter from the generalmanagerto the president dated April 6, the Employer revived intra-management discussions of possible increased benefits for theemployees.'On April 14,the Petitioner requested recognitionfrom the Employer as the bargaining representative of its em-ployees at West Point.The request was denied and on April 16the Petitioner filed its petition with the Board. In a conversationbetween the Regional Director's representative and the Em-ployer's attorney on April 24, a hearing date of May 7 wasagreed upon and the Employer'sattorney was notified that anotice of hearing would issue promptly.The notice of hearingissued the next working day of the Board, Monday,April 27.Meanwhile,on Sunday,April 26, a notice was posted on theplant bulletin board announcing that a new vacation plan hadbeen approved and would be set out in more detail within 30days and containing the following additional paragraph:4It is our understanding that the companyis also consideringgiving you additional benefits,such as paid holidays. Theforegoing will be put into effect just as soon as details havebeen worked out.2Although the Employer excepts to certain inferences and conclusions made by the RegionalDirector in the report on objections,itdoes not dispute the findings of facts as herein re-lated.3The text of the letter reads:As previously discussed,Iwould like to finally review with you the proposed newvacation plan and suggested holidays for West PointAs you know,most of the plants in our industry throughout the country have a moreliberal vacation policy than we do and the question of holidays has come up previously.Infact,Mr. Estes suggested that we do these things prior to our 1950 Vacation atwhich time you thought we could wait until the 1952 Vacation.Iintend being in West Point for about a week or ten days from April 15 on and feelwe should conclude the matter one way or the other at this time4The complete notice posted on April 26 reads:We have been advised by our New York office that a general change in the Company'svacation plan has been approved.The new plan will be set up on the basis of one and two weeks vacation paid at youraverage hourly earnings and complete details of the plan will be fully worked out inabout thirty days.Itisour understanding that the company is also considering giving you additionalbenefits,such as paid holidays.The foregoing will be put into effect just as soon as thedetails have been worked out. KNICKERBOCKER MANUFACTURING COMPANY, INC.509Concededly none of the employees in the voting unit saw thisannouncement until the following Monday, the day on which thenoticeofhearing issued.The hearing was conducted asscheduled on May 7. On May 28 the vacation plan was posted. 5On June 3 the Board Decision and Direction of Election issuedwhich set the election for June 12.Prior to receipt of theBoard's decision by the Employer,a paid holiday plan wasposted on June 4.6On June 10 and 11 letters were posted on thebulletin board from the president and plant manager of theEmployer urging the employees to vote against the Petitionerand containing reference to the recently granted benefits. Theelection was held on June 12 and the Petitioner lost.The Regional Director found that objections relating to thevacations and paid-holidays raise substantial and material is-sues affecting the results of the election for the reason that theEmployer made no explanation for the.precise timing of theannouncements of the benefits other than the fact that the va-cation period,was scheduled to begin the week of June 29 andthe first holiday was to fall on July 4. He concluded therefromthat the reasons given were less than compelling and that theannouncements were reasonably calculated to affect the em-ployees in their choice of a bargaining agent. He found it un-necessary to decide whether the letters of June 10 and 11 werecoercive.In its exceptions,theEmployercontendsthat,as its noticeofApril 26antedated the issuance of the Board's notice ofhearing,its conduct at that time cannot,under the authorityof the great Atlantic & Pacific Tea Companycase 7 be assertedas grounds for setting the election aside. With respect to thesubsequent notices of May 28 as to the vacation benefits andJune 4 as to paid holidays,it arguesthat theywere not objec-tionable because they merely carried out or detailed the com-mitments previously made on April 26.Assuming without deciding that,under the above-cited case,thePetitioner is precluded from asserting the Employer'sconduct as to the announcement of vacation benefits,we cannotagree that the Petitioner is similarly precluded with respect tothe announcement of paid holidays. For in our opinion the paidholidayswere not in fact announced until shortly before theelection. The language of the April 26 notice that the Employerwas "also considering giving you additional benefits,such aspaid holidays"was no more than a vague suggestion of apossibility of paid holidays.It was not until the notice of June 4,5 The plan, in effect,grants a 2-week vacation to employees with more than 5 years'service whereas such employees formerly received 1 week.6 The plan established July 4, Labor Day, Thanksgiving Day, and Christmas Day as paidholidays.7101 NLRB 1118. The cited case held, in part, that where, as here, a notice of hearinghas issued,the Board will consider on its merits only such interference as is alleged tohave occurred after the date of issuance of the notice of hearing. 510DECISIONSOF NATIONAL LABOR RELATIONS BOARDafter the hearing herein,a that this uncertain reference as-sumed the proportions of a promise. Indeed, it was then thatthe employees were told that there were to be 4 paid holidays,that they were to receive 8 hours' pay for each, and that theirfirst paid holiday was to be July 4.9 We conclude, therefore,and we find, that the June 4 notice to the employees constitutedthe first actual announcement of paid holiday benefits.It is not contended, nor does it appear, that the June 4 an-nouncement was in accord with any fixed practice of periodicincreases or improvements in conditions of employment whichthe employees could normally expect at the time. 10However,the Employer seeks to justify its conduct on the ground thatthe first holiday was to fall on July4. As to this contention, wefailtoperceiveany element of urgency in the situation,particularly since the holiday was then a full month away. Nordo we find merit in the Employer's further argument that, inview of its assurance to the employees thereafter that theywould get the benefits whether the Unionwonor lost, there wasno interference with the election. We fail to see how thiscould operate to dissipate the vice inherent inthe timing of theJune 4 notice as to holiday benefits.Accordingly, as we are not persuaded that the timing of theannouncement was governed by factors other than the impendingelection,we conclude that the announcement was deliberatelytimed and calculated to, and did,interfere with the employees,freedom of choice of a bargaining representative.We shall setaside the election of June 12, 1953.11ORDERIT IS HEREBY ORDERED that the previous election amongthe Employer's employees be, and it hereby is, set aside.IT IS FURTHER ORDERED that this proceeding be remandedto the Regional Director for the Fifteenth Region for the pur-pose of conducting a new election at suchtime as he deems thecircumstances permit a free choice of acollective-bargainingrepresentative.eAt the hearing the sole issue between the parties was whether part-time student em-ployees in the otherwise stipulated unit should be included and be allowed to vote. TheEmployer,therefore,could reasonably have believed that an election was impending.9Contrary to our dissenting colleague, the concluding sentence of the April 26 noticestating "the foregoing will be put into effect just as soon as details have been worked out"in our opinion had reference to the new vacation plan and not to paid holidays. In the noticethe only matter as to which the Employer had announced that details were being workedoutwas the vacation plan. Consequently the reference to putting the foregoing into effectjust as soon as details were worked out obviously referred to that vacation plan.iiSee Union Sulphur and Oil Corporation, 106 NLRB 384 and cases cited therein.ii The Employer'smotion to reverse the Regional Director's recommendations and certifythe results of the election is hereby overruled. AMERICAN LAUNDRY MACHINERY COMPANY511Member Rodgers,dissenting:Iam unable to agree with my colleagues that "the paidholidayswere not in fact announced until shortly before theelection." The Employer'sposted announcementof April 26,after informing the employeesthat "a general change in t ecompany's vacation plan has been approved," plainly statedthat"the company is also considering giving you additionalbenefits,such as paid holidays"and that "the foregoing willbe put into effect just as soon as details have been worked out."(Emphasis supplied.)The notice of hearing in this case was issuedby theRegionalDirector on April 27. Clearly, then, under the rule in GreatAtlantic & Pacific Tea Company, 101 NLRB 1118, the April 26announcement cannot be considered as a valid election objec-tion.That the Employer'snotice of June 4 gave the details ofthe proposed paid holidays in no way diminishes the fact thatthe employees had already been made aware--at a time deemedunobjectionable by the Board--that such benefits were to beexpected.All that is involved here is a notice which carried out theEmployer's express written promise made in an earlierannouncement,at an appropriate time. The majority's char-acterization of the April 26 announcement as "no more thana vague suggestion of a possibility of paid holidays"ignoresthe obvious import of the statement that "the foregoing willbe put into effect just as soon as details have been workedout." Under any reasonable construction of the April 26 an-nouncement, "the foregoing"necessarily included"paid holi-days,"and not merely"vacation benefits"as the majoritywould seem to suggest.Under the circumstances,the groundrelied onby mycolleagues seems entirely too belabored andmechanistic a reason for setting aside this election.AMERICAN LAUNDRY MACHINERY COMPANY and UNITEDSTEELWORKERS OF AMERICA,C.I.O.,Petitioner. CaseNo. 3-RC-1239.December 23, 1953SUPPLEMENTAL DECISION AND CERTIFICATIONOF RESULTS OF ELECTIONPursuant to a Decision and Direction of Electionissued by theBoard on July 31, 1953,1an election by secret ballot was con-ducted on August 28, 1953, under the supervision of the RegionalDirector for the Third Region, among the employees in the ap-propriate unit at the Employer's plant inRochester, New York.Uponcompletion of the election,the parties were furnished with'Not reported in printed volumes of Board Decisions.107 NLRB No. 114.